Title: Archibald Stuart to Thomas Jefferson, 8 September 1818
From: Stuart, Archibald
To: Jefferson, Thomas


          
             Dear Sir
            Staunton 8th Sepr 1818.
          
          I presume you have seen Mr Wirt’s Sketches of the life of Patrick Henry; and that he denies Mr H. favored the project of Establishing a Dictator during the revolutionary War.—Even doubts respecting events of such recent date tend greatly to impair the credit of History.—There are many now living who witnessed the part Mr Henry took on that subject.—After the Assembly was dispersed at Charlottesville in the year 1781 it met in Staunton where Mr Geo. Nicholas a member of that body proposed that a Dictator be established in this Commonwealth who should have the power of disposing of the lives and fortunes of the Citizens thereof without being subject to account.—In support of this resolution he observed that the Country was overrun by the Enemy and that the Operation of the Govt was nearly suspended:—That although the powers proposed to be confered were very great the character he proposed to fill the office would remove all apprehensions arising from the abuse of them—That this character was Genl Washington—That he was our fellow citizen, that we had a right to command his services and that he had no doubt but that on such an Occasion he would obey the call of his country.—In the course of his speech he refered to the practice of the Romans on similar occasions.—After Mr Nicholas sat down Mr Henry addressed the Chair; he observed it was immaterial to him whether the Officer proposed was called a Dictator or a Governor with enlarged powers or by any other name yet surely an Officer armed with such powers was necessary to restrain the unbridled fury of a licentious enemy and concluded by seconding the Motion.—
          On the other hand it was contended by Mann Page from Spottsylvania and several other Members;—That our Affairs were not desperate, That the pressure we felt was but temporary, That the Govt was still efficient, That the spirit of the people was unbroken, That it was unbecoming in their representatives to damp their ardor by an Act of despair—That they had equal confidence with the mover of the resolution in the Integrity of Genl Washington, but that he nor no other man ought to be armed with such unlimited powers—That they well knew he would not accept the Office—That if he was willing to accept it, he was better employed at the head of the Army than in the exercise of powers which would render him odious to the people—After a lengthy discussion the proposition was negatived.—
          I was present at this discussion and could easily discover that the proposition was not relished by the people. Their feelings were of a different character; had the enemy advanced they would have risen in mass to repel them.—
          I communicated these facts to you shortly after they took place.—
          
            I am yours most sincerely
            Archd Stuart
          
        